Appeal by defendant from an order of the County Court, Suffolk County, dated October 24, 1958, denying without a hearing his coram nobis application to vacate a judgment of said court entered November 14, 1956, on his plea of guilty, convicting him of manslaughter in the first degree and sentencing him to serve a term of 7% to 20 years. Defendant contends that his plea of guilty was procured by the fraud and misrepresentation of his own counsel. Order affirmed. No opinion. The defendant also appeals from the opinion of the Judge which was rendered upon the determination of the coram nobis application. Such appeal is dismissed; no appeal lies from an opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.